Citation Nr: 0948067	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  05-16 130	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 
1967 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2009 the Veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge of the Board, 
commonly referred to as a Travel Board hearing.

Although the Veteran filed a claim specifically for service 
connection for PTSD, his VA treatment records list additional 
diagnoses of depressive disorder and bipolar disorder.  
Consequently, he has an implied claim for service connection 
for an acquired psychiatric disorder other than PTSD, and 
this additional claim must be developed before deciding his 
claim for PTSD - although the Board is reopening his PTSD 
claim in this decision on the basis of new and material 
evidence.  See Clemons v. Shinseki, 23 Vet App 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that reasonably may be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  See also Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996); Spencer v. Brown, 4 Vet. App. 283, 
288 (1993); and Sawyer v. Derwinski, 1 Vet. App. 130, 134 
(1991).  These line of cases require de novo consideration of 
the claim as it concerns these additional conditions not 
previously diagnosed or considered in the prior decision 
denying the claim specifically for PTSD.  But see, too, a 
more recent decision, Robinson v. Shinseki, 557 F.3d 1355 
(Fed. Cir. 2009), wherein the Court held, among other things, 
that separate theories in support of a claim for benefits for 
a particular disability does not equate to separate claims 
for benefits for that disability.

The remand to the RO will be via the Appeals Management 
Center (AMC).


FINDINGS OF FACT

1.  A November 1987 rating decision denied the Veteran's 
claim for service connection for PTSD, and although 
appropriately notified of that decision and apprised of his 
procedural and appellate rights, he did not appeal.

2.  There is additional evidence since that decision, 
however, which is not cumulative or redundant of the evidence 
considered in that decision, and which relates to an 
unestablished fact necessary to this claim and raises a 
reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The November 1987 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2009).

2.  But new and material evidence since has been submitted to 
reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and 
information necessary to establish entitlement to the 
underlying benefit being sought.  To satisfy this 
requirement, VA adjudicators are required to look at the 
bases for the denial in the prior decision and provide the 
claimant a notice letter that describes what evidence would 
be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court held that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all 
VA notice errors are presumptively prejudicial, in part, 
because it was "complex, rigid, and mandatory."  Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this decision, the Board is reopening the claim on the 
basis of new and material evidence, so the Kent holding is 
inconsequential because the claim is being reopened 
regardless.  And as for the other VCAA notice and duty to 
assist requirements, the Board need not determine at this 
juncture whether there has been compliance with these other 
requirements because this is better determined once the claim 
has been further developed on remand.



II.  New and Material Evidence to Reopen the Claim for 
Service Connection for PTSD

The Veteran originally filed a claim for service connection 
for PTSD in August 1987.  In a November 1987 rating decision, 
the RO denied his claim, in part because he had not responded 
to a PTSD development letter to determine whether he had 
experienced a traumatic incident ("stressor") during 
service to link PTSD, if diagnosed, to his service.  The RO 
indicated his service treatment records and military 
personnel records ("201 file") were entirely unremarkable 
for evidence of a stressor, and that he was assigned duties 
as a non-combatant.  So the RO could not effectively presume 
he had experienced a stressful incident in service, rather, 
needed objective confirmation that he had, irrespective of 
also needing the required diagnosis of PTSD and linkage of 
that diagnosis to a confirmed stressor.  See 38 C.F.R. 
§ 3.304(f).

And although appropriately notified of that November 1987 
decision and apprised of his procedural and appellate rights, 
the Veteran did not appeal, so that decision is final and 
binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d); 20.200, 
20.302, 20.1103.

The Veteran's current appeal concerns his petition to reopen 
this previously denied and unappealed claim.  The Board finds 
that he has submitted new and material evidence to reopen 
this claim, so the Board may proceed to reviewing this claim 
on the underlying merits, but only after ensuring there has 
been compliance with the duties to notify and assist.

When a petition to reopen a previously denied, unappealed 
claim is presented, a two-step analysis is performed.  The 
first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).



According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence cannot be cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection for PTSD is the evidence that has been 
added to the record since the final and binding November 1987 
rating decision.  

As already alluded to, the stated basis of the denial of 
service connection in that decision was that the Veteran had 
not established he had engaged in combat against an enemy 
force (so as to presume he had experienced a stressor in 
service) and had not responded to a PTSD questionnaire to 
otherwise permit the RO to objectively confirm that he had.  
Therefore, new and material evidence must suggest he has a 
diagnosis of PTSD based on a verified or verifiable stressor.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in- 
service stressor(s).  See 38 C.F.R. § 3.304(f).

Since the November 1987 rating decision in question, the 
Veteran has submitted VA treatment records, a stressor 
statement, and testimony at a September 2009 Travel Board 
hearing.  This additional evidence is both new and material 
to the claim for PTSD because it relates to an unestablished 
fact necessary to substantiate this and raises a reasonable 
possibility of substantiating this claim.  In effect, 
this additional evidence indicates he has a diagnosis of PTSD 
possibly related to his experiences in Vietnam, albeit which 
still have not yet been independently verified.  See, e.g., 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim); and see, too, Justus v. Principi, 3 
Vet. App. 510 (1992) (indicating the additional evidence in 
question is presumed credible for the limited purpose of 
determining whether it is new and material).

So the claim for service connection for PTSD is reopened.  
The claim needs to be further developed, however, before 
readjudicating it on its underlying merits.


ORDER

The claim for service connection for PTSD is reopened, 
subject to the further development of this claim on remand.


REMAND

As explained, the Veteran is requesting service connection 
specifically for PTSD.  But there is also an implied claim 
for service connection for an acquired psychiatric disorder 
other than PTSD.  See Clemons v. Shinseki, 23 Vet App 1 
(2009).  These claims, irrespective of the specific 
diagnosis, require further development, in particular, an 
examination for a medical nexus opinion regarding their 
etiology in terms of whether they are attributable to the 
Veteran's military service.

During his recent September 2009 Travel Board hearing, the 
Veteran testified that as a result of his experiences in 
service he is easily startled, has difficulty sleeping with 
frequent nightmares, has anxiety attacks and has recurrent 
thoughts of Vietnam.  His VA treatment records show diagnoses 
of PTSD, depressive disorder, and bipolar disorder. 



Under McLendon, VA must provide a medical examination in a 
service-connection claim when there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  So this case must be referred to a 
VA examiner to have him/her review the relevant evidence and 
determine the etiology of the Veteran's psychiatric 
disability.  

The Veteran testified as to two in-service stressors:  a 
sniper attack in June 1969 while delivering ammunition and a 
race riot in September 1969.  The RO attempted to verify 
these stressors, but unfortunately without success.  In his 
May 2005 substantive appeal (on VA Form 9), the Veteran 
reported that the soldier who was injured was not the same 
soldier who was listed in the report and that the injured 
soldier was from a different company than his.  So there 
needs to be another attempt to verify this alleged stressor 
with the benefit of this supplemental information.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Again request verification of the 
Veteran's claimed stressors, but this time 
with the benefit of the supplemental 
details he provided in his May 2005 
substantive appeal (on VA Form 9).



2.  If at least one alleged stressor is 
independently verified (or it is 
determined the Veteran engaged in combat 
and the alleged stressor relates to that 
combat such that independent verification 
is not required), schedule him for a VA 
examination to determine the etiology of 
his psychiatric disability - whatever the 
diagnosis (PTSD, depressive disorder, 
bipolar disorder, etc.).  

In particular, the examiner should opine 
whether it is at least as likely as not 
(i.e., 50 percent probability) the 
Veteran's psychiatric disability (1) 
initially manifested during his military 
service from May 1967 to February 1970; or 
(2) if a psychosis, within one year 
after his service ended; and (3) if PTSD, 
is related to an 
in-service stressor.  

Only a confirmed stressor can serve as a 
basis for linking PTSD to the Veteran's 
military service.

But regardless, the examiner should 
specifically state whether any currently 
diagnosed psychiatric disability (to also 
include depressive disorder, bipolar 
disorder, etc.) is related to the 
Veteran's military service, such as any 
complaints, treatment or diagnoses he 
received while in service.  

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

3.  Advise the Veteran that failure to 
report for this medical examination, 
without good cause, may have adverse 
consequences on his claim.

4.  Then readjudicate the claim for 
psychiatric disability in light of the 
additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a SSOC and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of the 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


